Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Amendment
The RCE and amendment filed 12/17/2021 has been entered
Claims 1, 8, 12, 24, and 32-33 are rejected.
Claims 2-7, 9-11, 13-23, 25-31, and 34 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1, 8, 12, 24, and 32-33 are rejected under 35 U.S.C 103 as being unpatentable over Hooli (US 2019/0020459) in view of Takeda (US 2019/0007248).

Regarding Claim 1, Hooli teaches a method for wireless communication, comprising: 
receiving a downlink control information (DCI) for transmission of a transmission time interval (TTI) (Hooli, Fig 3 steps 310-320, paragraph 53, the first part of control information for short Transmission Time Interval (sTTI) uplink (UL) transmissions is signaled through (slow) sTTI DCI that is transmitted on legacy Physical Downlink Control Channel (PDCCH) or Enhanced PDCCH (EPDCCH) once per subframe (1 ms).  The second part of control information for sTTI UL transmission may be signaled through mini DCIs (mDCIs) that the corresponding eNB may transmit in multiple symbols of a subframe, e.g., separately for each sTTI);
the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an symbol location within the TTI that is to be used for transmitting a DMRS, the TTI comprising two or more symbols within a slot (Hooli, paragraph 48, transmitting DMRS would result in 50% overhead, if DMRS is transmitted in each 2 symbol TTI, paragraph 56, sTTI DCI indicates on which of DMRS symbols that the UE transmits the DMRS); and
 transmitting the DMRS using the allocated uplink resources based at least in part on the DMRS configuration (Hooli, paragraph 56, sTTI DCI indicates on which of the DMRS resources, or DMRS symbols, that the UE transmits the DMRS).

(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an) orthogonal frequency division multiplexing (OFDM) (symbol location within the TTI that is to be used for transmitting a DMRS) and a number of data symbol or symbols in the TTI, (the TTI comprising two or more) OFDM (symbols within a slot), the DMRS configuration being further based at least in part on a position of the TTI in a subframe;
However Takeda teaches the below limitation:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an) orthogonal frequency division multiplexing (OFDM) (symbol location within the TTI that is to be used for transmitting a DMRS) and a number of data symbol or symbols in the TTI, (the TTI comprising two or more) OFDM (symbols within a slot), the DMRS configuration being further based at least in part on a position of the TTI in a subframe (Takeda, Fig 1, paragraph 34, a normal TTI includes 14 OFDM symbols, paragraphs 70, short TTI comprised of smaller number of symbols than a normal TTI, Fig 5A, 5B, UL data is transmitted in symbols not used for DMRS as per the legend, in Fig 10A, as an example, the DMRS configuration of sTTI-1 has DMRS in symbols 0 and 3, whereas sTTI-2 has DMRS in slots 3 and 6, hence the DMRS configuration is based at least in part on a position of the TTI in a subframe, in the case of Fig 10A whether it’s the first sTTI-1 or the second STTI-2, a similar analysis can be made with Fig 5B);


Regarding Claim 8, Hooli teaches an apparatus for wireless communication, comprising: 
A memory (Hooli, Fig 5 memory 14); and
a processor coupled to the memory, and configured to (Hooli, Fig 5 processor 22); 
receive a downlink control information (DCI) for transmission of a transmission time interval (TTI) (Hooli, Fig 3 steps 310-320, paragraph 53, the first part of control information for short Transmission Time Interval (sTTI) uplink (UL) transmissions is signaled through (slow) sTTI DCI that is transmitted on legacy Physical Downlink Control Channel (PDCCH) or Enhanced PDCCH (EPDCCH) once per subframe (1 ms).  The second part of control information for sTTI UL transmission may be signaled through mini DCIs (mDCIs) that the corresponding eNB may transmit in multiple symbols of a subframe, e.g., separately for each sTTI), 

transmit the DMRS using the allocated uplink resources based at least in part on the DMRS configuration (Hooli, paragraph 56, sTTI DCI indicates on which of the DMRS resources, or DMRS symbols, that the UE transmits the DMRS).
Hooli does not explicitly teach the below limitation:
(the DCI indicating uplink resources for the TTI, the TTI comprising a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an) orthogonal frequency division multiplexing (OFDM) (symbol location within the TTI that is to be used for transmitting a DMRS) and a number of data symbol or symbols in the TTI, (the TTI comprising two or more) OFDM (symbols within a slot), the DMRS configuration being further based at least in part on a position of the TTI in a subframe;
However Takeda teaches the below limitation:
(the DCI indicating uplink resources for the TTI, the TTI comprising a demodulation reference signal (DMRS) configuration for the TTI, the DMRS 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hooli by adding remaining OFDM symbols in a TTI being data symbols as taught by Takeda.  Because Hooli and Takeda teach short TTIs, and specifically Takeda teaches the remaining OFDM symbols in a TTI being data symbols for the benefit of the analogous art of communication using an uplink shared channel having a configuration suitable for short TTIs (Takeda, abstract).

Regarding Claim 12, Hooli teaches a method for wireless communication, comprising: 

the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an symbol location within the TTI that is to be used for transmitting a DMRS, the TTI comprising two or more symbols within a slot (Hooli, paragraph 48, transmitting DMRS would result in 50% overhead, if DMRS is transmitted in each 2 symbol TTI, paragraph 56, sTTI DCI indicates on which of DMRS symbols that the UE transmits the DMRS); and
Receiving the DMRS from the UE using the allocated uplink resources based at least in part on the DMRS configuration (Hooli, paragraph 56, sTTI DCI indicates on which of the DMRS resources, or DMRS symbols, that the UE transmits the DMRS).  
Hooli does not explicitly teach the below limitation:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an) orthogonal frequency division multiplexing (OFDM) (symbol location within the TTI that is to be used for transmitting a DMRS) and a number of data symbol or symbols in the TTI, (the TTI comprising two or more) OFDM 
However Takeda teaches the below limitation:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an) orthogonal frequency division multiplexing (OFDM) (symbol location within the TTI that is to be used for transmitting a DMRS) and a number of data symbol or symbols in the TTI, (the TTI comprising two or more) OFDM (symbols within a slot), the DMRS configuration being further based at least in part on a position of the TTI in a subframe (Takeda, Fig 1, paragraph 34, a normal TTI includes 14 OFDM symbols, paragraphs 70, short TTI comprised of smaller number of symbols than a normal TTI, Fig 5A, 5B, UL data is transmitted in symbols not used for DMRS as per the legend, in Fig 10A, as an example, the DMRS configuration of sTTI-1 has DMRS in symbols 0 and 3, whereas sTTI-2 has DMRS in slots 3 and 6, hence the DMRS configuration is based at least in part on a position of the TTI in a subframe, in the case of Fig 10A whether it’s the first sTTI-1 or the second STTI-2, a similar analysis can be made with Fig 5B);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hooli by adding remaining OFDM symbols in a TTI being data symbols as taught by Takeda.  Because Hooli and Takeda teach short TTIs, and specifically Takeda teaches the remaining OFDM symbols in a TTI being data symbols for the benefit of the analogous art of communication using 

Regarding Claim 24, Hooli teaches an apparatus for wireless communication, comprising: 
A memory (Hooli, Fig 5 memory 14); and
a processor coupled to the memory, and configured to (Hooli, Fig 5 processor 22); 
transmit a downlink control information (DCI) to a user equipment (UE) for transmission of a transmission time interval (TTI) (Hooli, Fig 3 steps 310-320, paragraph 53, the first part of control information for short Transmission Time Interval (sTTI) uplink (UL) transmissions is signaled through (slow) sTTI DCI that is transmitted on legacy Physical Downlink Control Channel (PDCCH) or Enhanced PDCCH (EPDCCH) once per subframe (1 ms).  The second part of control information for sTTI UL transmission may be signaled through mini DCIs (mDCIs) that the corresponding eNB may transmit in multiple symbols of a subframe, e.g., separately for each sTTI), 
the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an symbol location within the TTI that is to be used for transmitting a DMRS, the TTI comprising two or more symbols within a slot (Hooli, paragraph 48, transmitting DMRS would result in 50% overhead, if DMRS is transmitted in each 2 symbol TTI, paragraph 56, sTTI DCI indicates on which of DMRS symbols that the UE transmits the DMRS); and

Hooli does not explicitly teach the below limitation:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an) orthogonal frequency division multiplexing (OFDM) (symbol location within the TTI that is to be used for transmitting a DMRS) and a number of data symbol or symbols in the TTI, (the TTI comprising two or more) OFDM (symbols within a slot), the DMRS configuration being further based at least in part on a position of the TTI in a subframe;
However Takeda teaches the below limitation:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an) orthogonal frequency division multiplexing (OFDM) (symbol location within the TTI that is to be used for transmitting a DMRS) and a number of data symbol or symbols in the TTI, (the TTI comprising two or more) OFDM (symbols within a slot), the DMRS configuration being further based at least in part on a position of the TTI in a subframe (Takeda, Fig 1, paragraph 34, a normal TTI includes 14 OFDM symbols, paragraphs 70, short TTI comprised of smaller number of symbols than a normal TTI, Fig 5A, 5B, UL data is transmitted in symbols not used for DMRS as per the legend, in Fig 10A, as an example, the DMRS configuration of sTTI-1 has DMRS in symbols 0 and 3, whereas sTTI-2 has DMRS in slots 3 and 6, hence the DMRS configuration is based at least in part on a position of the TTI in a subframe, in the case 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hooli by adding remaining OFDM symbols in a TTI being data symbols as taught by Takeda.  Because Hooli and Takeda teach short TTIs, and specifically Takeda teaches the remaining OFDM symbols in a TTI being data symbols for the benefit of the analogous art of communication using an uplink shared channel having a configuration suitable for short TTIs (Takeda, abstract).

Regarding Claim 32, Hooli and Takeda further teach the at least one symbol comprising a first symbol of the TTI (Hooli, paragraph 52, DMRS may be transmitted at the beginning of the TTI, hence the first symbol of the TTI).

Regarding Claim 33, Hooli and Takeda further teach the number of symbols of the TTI being two or three symbols (Hooli, paragraph 62, Fig 2 illustrates in a system with sTTI length of 2 symbols, furthermore the number of symbols in a sTTI would be merely a matter of design choice, which involves only routine skill in the art).

Response to Arguments
Applicant's arguments have been fully considered but are respectfully not persuasive.

Applicant further argues that data being transmitted in symbols not used for DMRS is wholly unrelated to, for example, the DCI indicating a DMRS location (Remarks, page 5, paragraph 8).   Examiner assumes that Applicant is arguing that Hooli and Takeda do not teach indicating symbols where DMRS are transmitted and/or do not teach indicating symbols where data is transmitted.    However Hooli, paragraph 56, teaches that the sTTI DCI indicates on which of DMRS symbols that the UE transmits the DMRS.   Although Hooli doesn’t specifically teach that the non-DMRS symbols are data symbols instead of null symbols, the legend for Fig 5A and 5B of Takeda show that the non DMRS symbols are actually UL data symbols.     
Applicant further argues that Hooli does not teach that the DCI is two or three symbols in claim 1 and claim 33 (Remarks, page 6, paragraph 9, and page 7, paragraph 2).   However Hooli teaches in paragraphs 48, 62 and elsewhere, an example of a sTTI of 2 symbols, however this would teach both the sTTI being 2 or more symbols (claim 1) and also the sTTI being 2 or 3 symbols (claim 33).   Furthermore, the number of symbols in a sTTI would be merely a matter of design choice, which involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/T.N.D/Examiner, Art Unit 2412                     


/JAMAL JAVAID/Primary Examiner, Art Unit 2412